MEMORANDUM ***
Ruben Valdez Lara and Juana Perez-Carrillo, husband and wife and natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals denying their application for cancellation of removal.
Petitioners contend that the BIA err in determining that they lacked the requisite exceptional and extremely unusual hardship to their three United States citizen children. Petitioners also allege due process and equal protection violations in the BIA’s denial of their application.
We lack jurisdiction to review the discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to their qualifying relatives. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Petitioners’ contention that their equal protection rights were violated by the Nicaraguan Adjustment and Central American Relief Act and the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 is without merit. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-603 (9th Cir.2002). Petitioners’ contention that their removal would violate due process by resulting in the de facto deportation of their United States citizen children is unavailing. See Mamanee v. INS, 566 F.2d 1103, 1106 (9th Cir.1977). Finally, the BIA adequately stated the basis for its decision, and there was no constitutional violation. See Villanuevct-Franco v. INS, 802 F.2d 327, 330 (9th Cir.1986).
PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.

 xhiS disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.